Citation Nr: 0501289	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation of 
service-connected bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

Procedural History

The veteran served on active duty from June 1952 until 
February 1956.  

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a September 2002 decision service connection was granted 
and a noncompensable disability rating was assigned.  

In June 2003, the RO received the veteran's claim of 
entitlement to an increased (compensable) rating for service 
connected bilateral hearing loss.  The September 2003 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the September 2003 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal in June 2004.

In December 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the Board's docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).




FINDING OF FACT

A November 2004 VA audiological examination shows that the 
veteran has an average pure tone threshold of 54 decibels in 
the right ear, with speech recognition ability of 98 percent; 
and average pure tone threshold of 60 decibels in the left 
ear, with speech recognition ability of 92 percent.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  
Essentially, he contends that his hearing has continued to 
deteriorate and therefore warrants the assignment of an 
increased rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the December 
2003 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, letters were sent to the veteran in June 
and August 2003 which were specifically intended to address 
the requirements of the VCAA.  These letters from the RO 
explained in detail the evidence needed to substantiate a 
claim for an increased rating of bilateral hearing loss.  

Crucially, both letters specifically notified the veteran 
that evidence that his hearing loss has "increased in 
severity" was required for his claim to be successful.  In 
particular, the June 2003 letter provided the veteran with 
notice that his VAMC treatment records had been obtained and 
that he would be scheduled for a VA examination to assess the 
current status of his hearing loss.  Thus, this letter not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2003 VCAA letter, the veteran was informed that VA "is 
responsible for getting... relevant records from any Federal 
agency."  VA further advised that it would make reasonable 
efforts to obtain relevant information identified by the 
veteran, but not held by a Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2003 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further, the 
letter gave the veteran a specific description of the types 
of evidence that may be used to establish an increased 
severity in his service-connected disability.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2003 letter included notice 
that the veteran should provide VA with additional evidence 
or, in the alternative, notify VA that there was no further 
evidence to submit.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the June 2003 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in September 2003, prior to 
the expiration of the one-year period following the June 2003 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That period has now expired.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  There are of record 
several recent examinations, which will be discussed in the 
analysis section below.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran was advised 
by correspondence in June 2003 and August 2001 of his right 
to elect a representative.  He has not chosen to do so.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He was 
informed of his right to a hearing and elected to present 
testimony at a personal hearing which was chaired by the 
undersigned at the RO in December 2004.  A transcript of this 
testimony has been associated with the claims folder.  
See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant 
medical history. See 38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria will be discussed in the analysis 
below.

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2004).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2004).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher. See 38 C.F.R. § 4.86(b) 
(2004).

Analysis

The Board has reviewed all the evidence, including the 
veteran's contentions, particularly those given at the 
December 2004 personal hearing; lay statements; and VA 
outpatient treatment and examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case. The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncomepnsably disabling under 38 C.F.R. § 4.85 
(2004).  He essentially contends that his hearing loss 
disability has continued to worsen and is so severe that 
disability compensation is warranted.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  In this case, the medical 
evidence does not support a compensable evaluation for the 
veteran's bilateral hearing loss under any pertinent 
criteria.  Applying the criteria found in 38 C.F.R. § 4.85 at 
Table VI, the veteran's bilateral hearing loss is 
noncompensable.



An August 2002 VA examination report included audiological 
testing and revealed:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
75
75
49
LEFT
10
30
90
95
56


Puretone threshold averages, as noted, were 49 decibels in 
the right ear and 56 decibels in the left.  Speech 
discrimination scores at that time were 94 percent in the 
right ear and 92 percent in the left ear.  This examination 
report yielded a numerical designation of I for the right ear 
(42 to 49 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of I for the left ear (50 to 57 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

An additional VA examination conducted in August 2003 
revealed:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
45
75
85
54
LEFT
15
35
100
95
61

Speech discrimination scores at that time were 94 percent in 
the right ear and 96 percent in the left ear.  This 
examination report yielded a numerical designation of I for 
the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of II for the 
left ear (58 to 65 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

At the veteran's most recent VA audiological evaluation in 
November 2004 the diagnosis was bilateral sloping moderate to 
profound sensorineural hearing loss.  
Puretone thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
75
85
54
LEFT
20
30
90
100
60

Puretone threshold averages, as shown, were 54 decibels in 
the right ear and 60 decibels in the left.  Speech 
discrimination scores at that time were 98 percent in the 
right ear and 92 percent in the left ear.  This examination 
report again yielded a numerical designation of I for the 
right ear (50 to 57 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
and a numerical designation of II for the left ear (58 to 65 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  Entering the 
category designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2004) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section.  More 
specifically, the veteran's hearing tests do not show a 
result of 30 dB or less at 1000 Hz and 70dB or more at 2000 
Hz, as would be required for application of table VIa under 
38 C.F.R. § 4.86(b).  The veteran also does meet the criteria 
for 38 C.F.R § 4.86(a).  Each of the four specified 
frequencies is not 55 dB or more in either ear.  Therefore, 
the rating under 38 C.F.R. § 4.85 is the correct rating under 
the regulations for this veteran.  

The Board has also considered the statements made at the 
veteran's December 2004 hearing, explaining why he believes 
that his hearing loss warrants an increased evaluation.  The 
Board has no reason to doubt the veteran's statements, 
especially as they relate to difficulties in the use of 
hearing aids.  It is clear from the evidence of record that 
he experiences hearing loss; however, the medical evidence 
used for rating the veteran's disability not show that his 
service-connected bilateral hearing loss has increased to a 
level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85 and/or § 
4.86.  As the Court observed in the Lendenmann case, 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349. Here, 
mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  
Thus, the veteran's claim for a compensable rating for 
hearing loss must be denied.  As pointed out at the veteran's 
recent hearing, however, he is entitled to reopen his claim 
for compensation at any time with deterioration in his 
hearing.  


ORDER

Entitlement to an increased (compensable) disability rating 
is denied.  



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


